Citation Nr: 1444315	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-08 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to August 1980.  He died in December 2005.  In this case, the appellant is the Veteran's minor child.  However, because the son is still a minor, his mother is prosecuting this appeal on his behalf.  As such, the Board will refer to the mother and son collectively as the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran died in December 2005, and his death certificate identifies the cause of his death as acute myocardial infarction; with diabetes mellitus and coronary artery disease listed as other significant conditions contributing to the Veteran's death. 

2.  At the time of his death, the Veteran was not service connected for any disabilities.
 
3.  The evidence does not establish that the Veteran's death was in any way the result of his military service. 



CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection 

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran passed away in December 2005.  His death certificate identifies the cause of his death as acute myocardial infarction; with diabetes mellitus and coronary artery disease listed as other significant conditions contributing to the Veteran's death.  At the time of his death, the Veteran was not service connected for any disabilities.  The appellant seeks service connection for the cause of the Veteran's death on behalf of his minor child.  She has not however identified any theory of entitlement that would mandate the grant of service connection.

Initially, the Board would like to express that it is sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's military service.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Here, the evidence of record clearly establishes the cause of the Veteran's death as a heart attack which occurred more than 20 years after he separated from military service.  

The Veteran's service treatment records do not show the diagnosis of any heart condition during the Veteran's time in service.  The Veteran was diagnosed with a functional flow murmur of the heart in December 1976, just prior to enlistment, but he was nevertheless found to be fit for enlistment.  Of note, the Veteran's murmur was subsequently found to be congenital in nature and was not service connected. 

During service, the Veteran complained about chest pain on several occasions.  For example, in September 1979, he complained of left anterior chest pain, and in March 1980, he complained of chest pain.  However, at the later appointment, the medical professional diagnosed the Veteran with costochondritis, not with any heart abnormality.  A May 1980 Report of Medical History noted that the Veteran had left-sided pain in his chest.  Of note, costochondritis is defined as inflamation of cartilage of the rib. Dorland's Illustrated Medical Dictionary 320, 386 (28th ed. 1994).  As such, it is not a heart related problem.

While in service, the Veteran showed blood pressure readings of 138/90, 148/94, 130/80, 130/96, 120/78, 122/84, and 120/82, but there is no showing in the service treatment records that he was ever diagnosed with hypertension.

As noted, there is no record of any heart disability being diagnosed while the Veteran was in service.  In fact, the Veteran's heart was found to be normal at physical examinations in May 1980, March 1982, and November 1986.  Of note, the Veteran reported heart trouble on his medical history survey completed in conjunction with his May 1980 physical examination, but again the physical examination found his heart to be normal.  

Following service, the Veteran's heart was again noted to be normal in May 1991.  It is noted that during his lifetime, the Veteran sought service connection for hypertension and for heart problems, but his claims were denied.  While these determinations are not binding on the Board in a cause of death case, the fact that he was denied service connection for these conditions wholly supports the Board's conclusion, based on the evidence of record, that the Veteran did not have any heart disability as a result of his military service.

As described, the evidence of record shows that the Veteran's heart was normal in service and for many years after service.  Moreover, there is no suggestion by any medical professional, nor does the evidence of record otherwise suggest, that either the Veteran's diabetes mellitus or his coronary artery disease either began during or were otherwise caused by his military service.

While the appellant has requested service connection, she has not provided any evidence that would support such a grant.  

Accordingly, service connection for the cause of the Veteran's death is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the appellant was provided a qualifying letter in September 2010 which explained that the Veteran was not service connected for any disabilities at the time of his death; and neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice as a result of any notice failure.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  As such, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, service treatment records and private treatment records have been obtained.  Additionally, the appellant was offered the opportunity to testify at a Board hearing but she declined.

It is acknowledged that no medical opinion was provided in this case.  The Federal Circuit has held however that 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Federal Circuit has held that § 5103A(a) does require the VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim."  38 U.S.C. § 5103A(a)(1); DeLaRosa, 515 F.3d at 1322.  The Federal Circuit has also asserted that the statute only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).  

Thus, the Board must determine whether a medical opinion is necessary to substantiate the appellant's claim and whether no reasonable possibility exists that the medical opinion would aid in substantiating the appellant's claim under § 5103A(a).  The Board has reviewed the case law on the application of § 5103A(a), and acknowledges that there does not appear to be any bright line rule for when a medical opinion should be obtained.  

In DeLaRosa, the Veteran had committed suicide and the appellant argued that the Veteran had PTSD at the time of his death and even submitted a retrospective medical opinion to the effect that the Veteran had PTSD.  Yet, even under the circumstances of that case, the Federal Circuit did not feel that it was necessary to assist the appellant by obtaining an examination.  That is, even in a situation in which there was medical evidence in support of an appellant's claim, the Federal Circuit stopped short of requiring a medical examination.
 
Conversely, in Wood v. Peake, 520 F.3d 1345, the Federal Circuit again dealt with whether to obtain a medical opinion in a cause of death case.  Here, the Federal Circuit noted that while DeLaRosa involved an indisputable lack of any competent evidence, the record evidence in Wood was conflicted; and as such, the Federal Circuit ultimately remanded the case for a determination of whether a medical opinion should be provided.  See id. At 1351-52.  This would suggest that there needs to be some evidence of record to trigger a duty to obtain a medical opinion.

As discussed above, there is simply no competent suggestion from any medical professional that the Veteran's acute myocardial infarction was in any way the result of his military service.  38 U.S.C. § 5103A(a) mandates that a reasonable possibility exist for the medical opinion to help the appellant's case.  Here, to find that an opinion is necessary would simply not be a reasonable conclusion.  There is no competent evidence suggesting that the Veteran's myocardial infarction was the result of his service, and the Veteran's heart was consistently found to be normal both during and in the decade after his military service.  As such, without any competent evidence to support the appellant's claim, the Board concludes that the duty to obtain a medical opinion has not been triggered.
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal. 


ORDER

Service connection for the cause of the Veteran's death is denied.

____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


